NO. 07-06-0172-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



SEPTEMBER 8, 2006



______________________________





IN THE INTEREST OF K.C.B., A CHILD



_________________________________



FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;



NO. 6951; HONORABLE PHIL VANDERPOOL, JUDGE



_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

By order dated March 31, 2006, the trial court terminated the parental rights of appellant Angela Melton.  Pursuant to section 201.015 of the Texas Family Code (Vernon 2002), on April 3, 2006, Melton filed a notice of appeal to the referring court requesting de novo review.  The Texas Department of Family and Protective Services responded with a motion to strike the notice of appeal for de novo review.  A hearing was set on the matter.  Meanwhile, Melton filed a notice of appeal with the trial court clerk expressing an intent to appeal the termination order to this Court.  Following the hearing, on June 19, 2006, the trial court granted Melton’s notice of appeal for de novo review to the referring court.    

Pending before this Court is Melton’s motion to dismiss the appeal filed here as premature.  She asserts there is no final judgment from which to appeal.  
See generally
, Key Western Life Ins. Co. v. State Bd. of Ins., 163 Tex. 11, 350 S.W.2d 839, 846 (1961) (holding that de novo review is not an appeal, but an independent action).  
See also
 Lamar County Appraisal Dist. v. Campbell Soup Co., 93 S.W.3d 642, 645 (Tex.App.–Texarkana  2002, no pet.) (noting that trial de novo is a new trial on the entire case and cures all procedural defects in the proceedings below). 

We agree with Melton that there is no final judgment and grant the motion to dismiss the appeal.  Having dismissed the appeal at Melton’s request, no motion for rehearing will be entertained and our mandate will issue forthwith.

Don H. Reavis

    Justice